Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of September 3, 2012 (the “Agreement”), is
entered into among HECKMANN CORPORATION, a Delaware corporation (“Parent”),
Rough Rider Acquisition, LLC, a Delaware limited liability company
(“Purchaser”), and the principal stockholders of Parent whose signatures appear
on the signature pages to this Agreement (each, a “Principal Stockholder” and
together, the “Principal Stockholders”). Capitalized terms used and not
otherwise defined herein have their respective meanings set for the Agreement
and Plan of Merger by and among Parent, Purchaser, Badlands Energy, LLC, a North
Dakota limited liability company (the “Company”) and Mark D. Johnsrud (the
“Seller”) (as may be amended or modified from time to time, the “Merger
Agreement”).

W I T N E S S E T H:

WHEREAS, concurrently herewith, Parent, Purchaser, Seller and the Company are
entering into the Merger Agreement pursuant to which, at the Effective Time,
Purchaser will be merged with and into the Company, following which the
Purchaser shall continue as the Surviving Company (the “Merger”);

WHEREAS, as of the date hereof, each Principal Stockholder owns beneficially or
of record or has the power to vote, or direct the vote of, the number of shares
of common stock, par value $0.001 per share, of Parent (the “Parent Company
Stock”) as set forth opposite such Principal Stockholder’s name on Exhibit A
hereto (all such Parent Company Stock and any shares of Parent Company Stock of
which ownership of record or beneficially or the power to vote is hereafter
acquired by the Principal Stockholders prior to the termination of this
Agreement being referred to herein as the “Shares”);

WHEREAS, the member, manager or board of directors of the Purchaser and Parent,
as applicable, have adopted resolutions adopting, approving and declaring
advisable the Merger Agreement and transactions contemplated thereby;

WHEREAS, in accordance with Rule 312.03 of the New York Stock Exchange, the
approval of the stockholders of Parent is required by a majority of votes cast
at a meeting of stockholders for the issuance of a number of shares of Parent
Company Stock pursuant to the Merger Agreement that will be upon issuance equal
to or in excess of twenty percent (20%) of the number of shares of Parent
Company Stock outstanding before such issuance (the “Parent Stockholder
Approval”);

WHEREAS, as soon as practicable after the date of the Merger Agreement, Parent
shall (i) file a preliminary proxy statement relating to the solicitation of
proxies from the stockholders of Parent for the Parent Stockholder Approval and
(A) respond promptly to any comments made by the SEC with respect to the
preliminary proxy statement and promptly cause a definitive proxy statement to
be mailed to Parent’s stockholders and (B) solicit proxies from its stockholders
for the Parent Stockholder Approval and (ii) cause a special meeting of its
stockholders (the “Special Meeting”) to be duly called, noticed and held as
promptly as practicable after the date of this Agreement for the purpose of
obtaining the Parent Stockholder Approval; and



--------------------------------------------------------------------------------

WHEREAS, as a condition to the willingness of Seller and the Company to enter
into the Merger Agreement, Seller and the Company have requested that the
Principal Stockholders enter into this Agreement, and, in order to induce
Purchaser, Parent, Seller and the Company to enter into the Merger Agreement,
the Principal Stockholders have agreed to enter into this Agreement solely in
each Principal Stockholder’s capacity as a stockholder of Parent.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

TRANSFER AND VOTING OF SHARES

SECTION 1.01 Transfer of Shares. No Principal Stockholder shall, directly or
indirectly, until the earlier of the termination of this Agreement or when the
Parent Stockholder Approval is obtained (a) sell, pledge, encumber, assign,
transfer, grant an option with respect to or otherwise dispose of any or all of
such Principal Stockholder’s Shares or any interest in such Shares, (b) deposit
any of such Principal Stockholder’s Shares or any interest in such Shares into a
voting trust or enter into a voting agreement or arrangement with respect to any
such Shares or grant any proxy with respect thereto (other than as contemplated
herein), or (c) enter into any contract, commitment, option or other arrangement
or undertaking with respect to the direct or indirect acquisition or sale,
assignment, pledge, encumbrance, transfer, option with respect to, or other
disposition of any Shares. Notwithstanding the provisions in the previous
sentence, prior to the Effective Time, any Principal Stockholder may transfer,
sell, exchange, pledge or otherwise dispose of or encumber, Shares (i) to any
Affiliate of such Principal Stockholder, provided that each such transferee or
assignee, prior to the completion of the transfer, sale, exchange, pledge or
encumbrance, shall have executed documents assuming all of the obligations of
such Principal Stockholder under this Agreement and shall have executed a proxy
in the form attached hereto as Exhibit B (the “Proxy”) with respect to the
transferred Shares and (ii) pursuant to a plan in effect as of the date of this
Agreement in compliance with Rule 10b5-1 under the Exchange Act.

SECTION 1.02 Grant of Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Principal Stockholder agrees to deliver to Purchaser the Proxy,
which shall be coupled with an interest and irrevocable to the fullest extent
permissible by law. Such Proxy will survive the death, incompetence or
disability of such Principal Stockholder. Each Principal Stockholder represents
and warrants that any proxies heretofore given in respect of such Principal
Stockholder’s Shares that may still be in effect are not irrevocable and that
any such proxies are hereby revoked.

SECTION 1.03 Vote in Favor of the Parent Stockholder Approval. If for any reason
the Proxy is deemed to be invalid, during the period commencing on the date
hereof and terminating at the Effective Time, each Principal Stockholder, solely
in such Principal Stockholder’s capacity as a stockholder of Parent, agrees to
vote (or cause to be voted) all of his Shares at the Special Meeting, or any
adjournment thereof (whether held directly or beneficially and whether now owned
or hereafter acquired), in favor of the Parent Stockholder Approval. If a
Principal

 

2



--------------------------------------------------------------------------------

Stockholder is the beneficial owner, but not the record holder, of the Parent
Company Stock, such Principal Stockholder agrees to take all commercially
reasonable actions necessary to cause the record holder and any nominees to vote
all of the Parent Company Stock in favor of the Parent Stockholder Approval.

SECTION 1.04 Termination. This Agreement, the Proxies granted hereunder and the
obligations of the Principal Stockholders pursuant to this Agreement shall
terminate upon the earliest of (a) the date of the termination of the Merger
Agreement pursuant to Article 8 thereof, (b) the date upon which the Board of
Directors of the Company approves or recommends a Superior Proposal and (c) the
Effective Time.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

OF EACH PRINCIPAL STOCKHOLDER

Each Principal Stockholder hereby represents and warrants to Purchaser and
Parent as follows:

SECTION 2.01 Authorization; Binding Agreement. Such Principal Stockholder has
all legal right, power, authority and capacity to execute and deliver this
Agreement and the Proxy, to perform his obligations hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby. This
Agreement and the Proxy have been duly and validly executed and delivered by or
on behalf of such Principal Stockholder and, assuming the due authorization,
execution and delivery by or on behalf of Parent and Purchaser and, in the case
of the Agreement the other Principal Stockholders, constitute the legal, valid
and binding obligations of such Principal Stockholder, enforceable against such
Principal Stockholder in accordance with their respective terms, subject to the
effect of any applicable bankruptcy, insolvency, moratorium or similar law
affecting creditors’ rights generally.

SECTION 2.02 No Conflict; Required Filings and Consents.

(a) Assuming the expiration or termination of the waiting period under the HSR
Act, the filing of proxy materials with the SEC and compliance with the Exchange
Act, the execution and delivery of this Agreement and the grant of the Proxy to
Purchaser by such Principal Stockholder does not, and the performance of this
Agreement and the grant of the Proxy to Purchaser by such Principal Stockholder
will not, (i) conflict with or violate any statute, law, rule, regulation,
order, judgment or decree applicable to such Principal Stockholder or by which
such Principal Stockholder or any of such Principal Stockholder’s material
properties or assets is bound or affected, or (ii) result in or constitute (with
or without notice or lapse of time or both) any breach of or default under, or
give to another party any right of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance or
restriction on any of the material property or assets of such Principal
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Principal Stockholder is a party or by which such Principal
Stockholder or any of such Principal Stockholder’s material properties or assets
is bound or affected; except in the case of the foregoing clauses (i) and (ii),
where such violation, conflict, breach, default, right

 

3



--------------------------------------------------------------------------------

of termination, amendment, acceleration or cancellation, lien, encumbrance or
restriction would not, or would reasonably be expected not to, prevent or
materially delay the performance by such Principal Stockholder of such Principal
Stockholder’s obligations under this Agreement. There is no beneficiary or
holder of a voting trust certificate or other interest of any trust of which
such Principal Stockholder is a trustee whose consent is required for the
execution and delivery of this Agreement or the consummation by such Principal
Stockholder of the transactions contemplated by this Agreement.

(b) The execution and delivery of this Agreement and the grant of the Proxy to
Purchaser by such Principal Stockholder does not, and the performance of this
Agreement and the grant of the Proxy to Purchaser by such Principal Stockholder
will not, require any consent, approval, order, permit or governmental,
authorization or permit of, or filing with or notification to, any third party
or any governmental, regulatory or administrative authority, agency or
commission, domestic or foreign, except as may be required under the Exchange
Act, or the HSR Act and except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, or would reasonably be expected not to, prevent or materially delay
the performance by such Principal Stockholder of such Principal Stockholder’s
obligations under this Agreement.

SECTION 2.03 Litigation. With respect to such Principal Stockholder, as of the
date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of such Principal Stockholder, threatened against
or affecting, such Principal Stockholder or any of his properties or assets
(including the Shares) that could reasonably be expected to impair the ability
of such Principal Stockholder to perform his obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

SECTION 2.04 Title to Shares. As of the date of this Agreement, such Principal
Stockholder is the record or beneficial owner of the Shares set forth opposite
the Principal Stockholder’s name on Exhibit A hereto, free and clear of all
liens, encumbrances, claims, proxies or voting restrictions. The Shares,
including the options, warrants or other rights to acquire such Shares, set
forth opposite such Principal Stockholder’s name on Exhibit A hereto, are all of
the securities of Parent owned, directly or indirectly, of record or
beneficially by such Principal Stockholder on the date of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

PARENT AND PURCHASER

Each of Parent and Purchaser hereby, jointly and severally, represents and
warrants to each Principal Stockholder as follows:

SECTION 3.01 Authorization; Binding Agreement. Each of Parent and Purchaser has
all legal right, power, authority and capacity to execute and deliver this
Agreement and to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by or on behalf of Parent and Purchaser and, assuming the
due authorization, execution and delivery by or on behalf of the

 

4



--------------------------------------------------------------------------------

Principal Stockholders, constitutes the legal, valid and binding obligation of
Parent and Purchaser, enforceable against Parent and Purchaser in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency,
moratorium or similar law affecting creditors’ rights generally.

SECTION 3.02 No Conflict; Required Filings and Consents.

(a) Assuming the expiration or termination of the waiting period under the HSR
Act, the execution and delivery of this Agreement by Parent and Purchaser will
not, (i) conflict with or violate any statute, law, rule, regulation, order,
judgment or decree applicable to Parent or Purchaser or by which Parent or
Purchaser or any of Parent or Purchaser’s material properties or assets is bound
or affected, (ii) violate or conflict with the Certificate of Incorporation,
Bylaws, Operating Agreement or other equivalent organizational documents of
Parent or Purchaser, or (iii) result in or constitute (with or without notice or
lapse of time or both) any breach of or default under, or give to another party
any right of termination, amendment, acceleration or cancellation of, or result
in the creation of any lien or encumbrance or restriction on any of the material
property or assets of Parent or Purchaser pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Parent or Purchaser is a party or by which
Parent or Purchaser or any of Parent’s or Purchaser’s material properties or
assets is bound or affected; except in the case of the foregoing clauses (i),
(ii) and (iii), where such violation, conflict, breach, default, right of
termination, amendment, acceleration or cancellation, lien, encumbrance or
restriction would not, or would reasonably be expected not to, prevent or
materially delay the performance by Parent or Purchaser of any of their
obligations under this Agreement.

(b) The execution and delivery of this Agreement by Parent and Purchaser do not,
and the performance of this Agreement by Parent and Purchaser will not, require
any consent, approval, order, permit or governmental, authorization or permit
of, or filing with or notification to, any third party or any governmental,
regulatory or administrative authority, agency or commission, domestic or
foreign, except as may be required under the Exchange Act, or the HSR Act and
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, or would
reasonably be expected not to, prevent or materially delay the performance by
Parent or Purchaser of Parent or Purchaser’s obligations under this Agreement.

ARTICLE IV

COVENANTS OF EACH PRINCIPAL STOCKHOLDER

SECTION 4.01 Further Assurances. From time to time and without additional
consideration, each Principal Stockholder shall execute and deliver, or cause to
be executed and delivered, such additional transfers, assignments, endorsements,
proxies, consents and other instruments, and shall take such further actions, as
Purchaser and Parent may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 4.02 Additional Shares. Each Principal Stockholder hereby agrees, while
this Agreement is in effect, to promptly notify Parent and Purchaser of any new
Shares acquired by such Principal Stockholder, if any, after the date hereof.
Any such shares shall be subject to the terms of this Agreement as though owned
by such Principal Stockholder on the date hereof.

SECTION 4.03 Stockholder Capacity. Notwithstanding anything herein to the
contrary, no Principal Stockholder makes any agreement or understanding herein
in his capacity as a director or officer of Parent, and the agreements set forth
herein shall not be construed to prohibit, limit or in any way restrict any
Principal Stockholder in the exercise of his fiduciary duties as a director or
officer of Parent or limit or affect any actions taken by any Principal
Stockholder in his capacity as an officer or director of Parent. Each Principal
Stockholder has executed this Agreement solely in his capacity as the record
and/or beneficial holder of the Shares.

ARTICLE V

GENERAL PROVISIONS

SECTION 5.01 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties and supersedes all prior agreements and undertakings,
both written and oral, between the parties with respect to the subject matter
hereof. This Agreement may not be amended or modified except in an instrument in
writing signed by, or on behalf of, the parties hereto.

SECTION 5.02 Assignment. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided that, except as provided in Section 1.01 of this
Agreement, any assignment, delegation or attempted transfer of any rights,
interests or obligations under this Agreement by a Principal Stockholder without
the prior written consent of Purchaser or Parent shall be void.

SECTION 5.03 Fees and Expenses. All fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs and expenses.

SECTION 5.04 Notices. Any notices or other communications required or permitted
under, or otherwise in connection with this Agreement shall be in writing and
shall be deemed to have been duly given when sent by email, delivered in person
or upon confirmation of receipt when transmitted by facsimile transmission (but
only if followed by transmittal by national overnight courier or hand for
delivery on the next business day) or on receipt after dispatch by registered or
certified mail, postage prepaid, addressed, or on the next business day if
transmitted by national overnight courier, in each case as follows:

Notices to Purchaser or Parent:

Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Facsimile: (412) 291-3142

Attention: Damian Georgino

E-mail: damian.georgino@heckmanncorp.com

 

6



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Reed Smith LLP

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Facsimile: (412) 288-3063

Attention: Nicholas Bonarrigo

E-mail: nbonarrigo@reedsmith.com

Notices to Seller and Company:

Badlands Energy, LLC

3711 4th Avenue NE

Watford City, North Dakota 58854-7027

Facsimile: (701) 842-4741

Attention: Mark D. Johnsrud, President

E-mail: mjohnsrud@powerfuels.com

with a copy to (which shall not constitute notice):

Jenner & Block LLP

919 Third Avenue

New York, NY 10022

Facsimile: (212) 909-0834

Attention: Kevin Collins

E-mail: kcollins@jenner.com

If to a Principal Stockholder at the address and facsimile number set forth
under his name on the signature page hereof.

SECTION 5.05 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 5.06 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner.

 

7



--------------------------------------------------------------------------------

SECTION 5.07 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached. Each
Principal Stockholder agrees that, in the event of any breach or threatened
breach by such Principal Stockholder of any covenant or obligation contained in
this Agreement, Purchaser and Parent shall be entitled to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach.

SECTION 5.08 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that state without regard to any conflicts of
laws. In any dispute arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (a) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state courts of the State of Delaware or the United States District Court
for the District of Delaware, and (b) each of the parties irrevocably consents
to service of process by registered or certified mail, postage prepaid, to such
party at the address provided for in Section 5.04 of this Agreement.

SECTION 5.09 No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 5.10 Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

SECTION 5.11 Survival. The representations, warranties and agreement of the
parties contained in this Agreement shall not survive the termination of this
Agreement; provided, that no such termination shall relieve any party hereto
from any liability from an intentional breach of this Agreement prior to the
date of termination.

SECTION 5.12 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent, Purchaser or any of their respective Affiliates any
direct or indirect ownership or incidents of ownership of or with respect to the
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain and belong to the Principal Stockholders, and none of
Parent, Purchaser nor any of their respective Affiliates shall exercise any
power or authority to direct any Principal Stockholder in the voting of any of
the Shares, except as otherwise expressly provided herein.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent, Purchaser and each Principal Stockholder has
executed this Agreement as of the date first written above.

 

HECKMANN CORPORATION By:  

/s/ Damian C. Georgino

Name:   Damian C. Georgino Title:   Executive Vice President ROUGH RIDER
ACQUISITION, LLC By:  

/s/ Damian C. Georgino

Name:   Damian C. Georgino Title:   Vice President

 

/s/ Richard J. Heckmann

   

/s/ Charles R. Gordon

Richard J. Heckmann

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

   

Charles R. Gordon

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

/s/ Robert B. Simonds, Jr.

   

/s/ Brian R. Anderson

Robert B. Simonds, Jr.

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

   

Brian R. Anderson

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

/s/ W. Christopher Chisholm

   

/s/ Damian C. Georgino

W. Christopher Chisholm

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

   

Damian C. Georgino

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

/s/ Lou Holtz

   

/s/ J. Danforth Quayle

Lou Holtz

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

   

J. Danforth Quayle

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

/s/ Alfred E. Osborne, Jr.

   

/s/ Andrew D. Seidel

Alfred E. Osborne, Jr.

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

   

Andrew D. Seidel

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

/s/ Edward A. Barkett

   

/s/ Kevin L. Spence

Edward A. Barkett

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

   

Kevin L. Spence

c/o Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Fax: 412-291-1983

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SHARES OWNED (as of March 5, 2012)

 

Name of Principal Stockholder

   Total Number of
Shares of Parent
Common Stock     % of Parent
Common Stock  

Richard J. Heckmann

     12,349,236 1      9.74   

Charles R. Gordon

     650,000 2      **   

Robert B. Simonds, Jr.

     600,000 3      **   

Brian R. Anderson

     405,000 4      **   

W. Christopher Chisholm

     300,000 5      **   

Damian C. Georgino

     252,000 6      **   

Lou Holtz

     222,232        **   

J. Danforth Quayle

     169,616 7      **   

Alfred E. Osborne, Jr.

     130,616 8      **   

Andrew D. Seidel

     81,000 9      **   

Edward A. Barkett

     54,000        **   

Kevin L. Spence

     14,000        **   

Principal Stockholders as a group

     15,227,700        12.02   

 

** = less than 1% ownership.

 

 

1 

Mr. Heckmann beneficially owns 12,349,236 shares of common stock as follows:
(i) Mr. Heckmann holds of record 181,500 shares of common stock,
(ii) Mr. Heckmann is deemed to be the indirect owner of 29,000 shares of common
stock that are held of record by Mr. Heckmann’s spouse, Wendy Hope Heckmann,
(iii) Mr. Heckmann is deemed to be the indirect owner of 9,000 shares of common
stock that are held of record by two of his children, each of whom resides with
Mr. Heckmann, (iv) Mr. Heckmann indirectly owns 12,129,736 shares of common
stock that are held of record by Heckmann Acquisition, LLC, a Delaware limited
liability company, of which Heckmann Enterprises, Inc., a California
corporation, is the sole member; Mr. Heckmann is sole shareholder of Heckmann
Enterprises, Inc.

2 

Includes 500,000 shares of employee stock options, 166,666.33 shares of which
vested on October 7, 2011, and 166,666.33 shares vesting on completion of each
additional full year of service thereafter, until fully vested; and includes
100,000 shares of employee stock options, with 33,333.33 shares vesting on
October 3, 2012, and 33,333.33 shares vesting on completion of each additional
full year of service thereafter, until fully vested.

3 

Includes 500,000 shares of employee stock options, 166,666.33 shares of which
vested on October 7, 2011, and 166,666.33 shares vesting on completion of each
additional full year of service thereafter, until fully vested.

4 

Includes 135,000 shares of employee stock options, 45,000 shares of which vested
on August 13, 2010, and 45,000 shares vesting on completion of each additional
full year of service thereafter, until fully vested.

5 

Includes 150,000 shares of employee stock options, with 50,000 shares vesting on
November 15, 2012, and 50,000 shares vesting on completion of each additional
full year of service thereafter, until fully vested.

6 

Includes 150,000 shares of employee stock options, 50,000 shares of which vested
on December 3, 2011, and 50,000 shares vesting on completion of each additional
full year of service thereafter, until fully vested.

7 

Includes 110,616 shares that are held of record by the James D. Quayle 2000
Irrevocable Trust and 25,000 shares that are held of record by the BTC Inc.
Retirement Trust.

8 

Includes 106,616 shares that are held of record by the Alfred E. Osborne Jr. and
Nancy Rahnasto Osborne Trust.

9 

Includes 44,000 shares that are held of record by the Andrew D. Seidel Living
Trust.



--------------------------------------------------------------------------------

EXHIBIT B

IRREVOCABLE PROXY

The undersigned,                     (the “Principal Stockholder”) hereby
irrevocably grants to, and appoints, Heckmann Corporation, a Delaware
corporation (“Parent”) (or any successor thereto) and any individual designated
in writing by Parent (or any successor thereto), as the Principal Stockholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of the Principal Stockholder, to vote the Principal
Stockholder’s Shares (as defined in the Voting Agreement, dated as of
            , 2012 (the “Voting Agreement”), by and among Parent, Rough Rider
Acquisition, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Parent, and the Principal Stockholder), or grant a consent or
approval in respect of the Shares solely with respect to the matters described
in Section 1.03 of the Voting Agreement, and in the manner contemplated by and
in accordance with Section 1.03 of the Voting Agreement. The Principal
Stockholder hereby affirms that this irrevocable proxy is given in connection
with the Merger Agreement (as defined in the Voting Agreement) and is therefore
coupled with an interest. The Principal Stockholder hereby further affirms that
this irrevocable proxy may not be revoked under any circumstance. This
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212(e) of the Delaware General Corporation Law, as
amended. The irrevocable proxy granted hereunder shall automatically terminate
upon termination of the Voting Agreement in accordance with Section 1.04
thereof.

Dated:             , 2012

Signature of Principal Stockholder:                                          
                           

Print Name of Principal Stockholder:                                          
                         

Title of Principal Stockholder (if applicable):
                                                     

Shares beneficially owned:

 

Stock

   Number of Common

Common Stock

  

TOTAL

  